MEMORANDUM **
Pedro Wall Rempel appeals from the 46-month sentence imposed following his guilty-plea conviction for attempted reentry of a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rempel contends that his sentence is unreasonably harsh because he was merely attempting to retrieve his children. We conclude that Rempel’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 995-96 (9th Cir. 2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.